         Case 1:18-cr-00163-MAD Document 29 Filed 04/18/19 Page 1 of 1
                                                United States Department of Justice

                                                United States Attorney
                                                Northern District of New York

                                                445 Broadway, Room 218           Tel.: (518) 431-0247
                                                James T. Foley U.S. Courthouse   Fax: (518) 431-0249
                                                Albany, New York 12207-2924




                                                 April 18, 2019

Via ECF only

Hon. Mae A. D’Agostino
U.S. District Judge
U.S. District Court
445 Broadway, First Floor
Albany, NY 12207

Re: U.S. v. Biria, Case No. 18-CR-163 (MAD)

Dear Judge D’Agostino:

Sentencing is scheduled for May 13, 2019, and sentencing memoranda are due April 22.

I write with defense counsel’s consent to respectfully ask that the sentencing date be adjourned
by approximately three (3) months. This is the third request for an adjournment of the
sentencing date; the first and second requests, also made by the government, were granted.

Thank you for your attention to this matter.

Respectfully submitted,

/s/ Michael Barnett
Assistant U.S. Attorney
